OPINION — AG — QUESTION(1): " SINCE SAID ACT DOES NOT DEFINE ' MUNICIPAL SERVICES ' DOES THE FURNISHING OF ONE SERVICE ORDINARILY FURNISHED CITY RESIDENTS, SUFFICE TO MAKE PROPERTY TAXABLE BY THE CITY, OR MUST ALL SERVICES FURNISHED ITS RESIDENTS BE FURNISHED ? " — THE PROPERTY MENTIONED IN THE AMENDMENT TO SECTION 481 IS NOT SUBJECT TO CITY TAXES UNLESS THE CITY OR TOWN AFFECTED FURNISHES ALL MUNICIPAL SERVICES ORDINARILY FURNISHED ITS RESIDENTS. QUESTION(2): " ' UTILIZED BY PERSONS ENGAGED IN FARMING AND RANCHING ' AND ASK: DOES THE WORK ' UTILIZED ' MEAN OWNED OR DOES IT MEAN MERELY THE OWNER MIGHT OBTAIN THE EXEMPTION IF HE HAS THE TRACT LEASED OR RENTED ? " — THE WORD ' UTILIZED ' IS SYNONYMOUS WITH THE WORD ' USED '; THAT WE MUST APPLY THE SAME PRINCIPAL TO 11 O.S. 1961 481 [11-481] WHICH HAS BEEN APPLIED BY THE COURTS TO THE CONSTITUTIONAL EXEMPTIONS FROM TAXATION AND CONCLUDE THAT THE EXEMPTIONS FROM CITY TAXES IN SAID SECTION IS BASED UPON THE UTILIZATION OF THE LAND RATHER THAN THE OWNERSHIP OF THE SAME; THAT TRACTS IN EXCESS OF FIVE ACRES WOULD BE EXEMPT FROM CITY TAXES IF USED BY A TENANT FOR FARMING AND RANCHING UNLESS " MUNICIPAL SERVICES " WERE FURNISHED, AS CONSTRUED ABOVE.  (W. J. MONROE) ** SEE: OPINION NO. 70-161 (1970) **